DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 10-12, 18-23, 25-35, 37-55 are allowed.
The following examiner’s statement of reasons for allowance:
Applicant’s argument with regarding to claims 10, 23, 35 and 46 (see Remarks pages 11-16 filed on 11/23/2021) have been considered and are persuasive.
Regarding independent claim 10, the closest prior art, Masuda (US 2017/0026549) discloses information processing system includes a plurality of data processing apparatuses and an information processing apparatus. The information processing apparatus includes a first generation unit configured to generate first identification information, a first storage processing unit configured to store the first identification information, a first reception unit configured to receive second identification information, a first transmission unit configured to add the second identification information, thereby transmitting the first data, and a second storage processing unit configured to store an execution information item. The data processing apparatus includes a second reception unit configured to receive the first data, a second generation unit configured to generate the second identification information, an execution unit configured to perform the process on the first data, and a second transmission unit configured to transmit the first identification information with the  “execute a predetermined process based on a predetermined user instruction received via a screen displayed by the file generating application, wherein the execution of the predetermined process triggers an obtainment of information about the image forming apparatus via a network by the print setting application; display the print setting screen based on the obtained information, wherein the displayed print setting screen is used for receiving user instructions for setting the print setting values; and transmit the print data to be printed by the image forming apparatus.”
Further, the next closest prior art Kanamori (US 2015/0178031) discloses When causing a printing apparatus to execute printing via a server apparatus, a print job is transmitted to the server apparatus. When acquiring a print setting set in the server apparatus or the printing apparatus, a setting job concerning the print setting is transmitted to the server apparatus. In accordance with transmission of the print job or the setting job, the status of printing by the printing apparatus based on the print job or the print setting corresponding to the setting job is acquired from the server apparatus as the status of the printing apparatus. The print environment of the server apparatus is determined based on the acquired status, (Para 0040-0241). However, Kanamori does not disclose in the affirmative, “execute a predetermined process based on a predetermined user instruction received via a screen displayed by the file generating application, wherein the execution of the predetermined process triggers an obtainment of information about the image forming apparatus via a network by the print setting application; display the print setting screen based on the obtained information, wherein the displayed print setting screen is used for receiving user instructions for setting the print setting values; and transmit the print data to be printed by the image forming apparatus.”
Finally, the next closest prior art Ignatowicz et al (US 2017/0161289) discloses Systems, methods, apparatus, computer program code and means to improve data exchange with a remote client device are provided. In some embodiments, a back end application server may receive from the remote computer a first set of parameters. The server may automatically identify an initial set of values based on the first set of parameters and historic interaction information and render an initial display on the remote computer including information about the initial set of values. The server may then receive a recommendation request including a second set of parameters and automatically exchange information with a cloud-based advanced data analytics platform to determine at least one recommended adjustment. The server may then render a recommendation display on the remote computer including the initial set of values and the at least one recommended adjustment, (Para 0015-0062). However, Ignatowicz et al does not disclose in the affirmative, “execute a predetermined process based on a predetermined user instruction received via a screen displayed by the file generating application, wherein the execution of the predetermined process triggers an obtainment of information about the image forming apparatus via a network by the print setting application; display the print setting screen based on the obtained information, wherein the displayed print setting screen is used for receiving user instructions for setting the print setting values; and transmit the print data to be printed by the image forming apparatus.”
 “execute a predetermined process based on a predetermined user instruction received via a screen displayed by the file generating application, wherein the execution of the predetermined process triggers an obtainment of information about the image forming apparatus via a network by the print setting application; display the print setting screen based on the obtained information, wherein the displayed print setting screen is used for receiving user instructions for setting the print setting values; and transmit the print data to be printed by the image forming apparatus.”

Regarding independent claim 23, the closest prior art, Masuda (US 2017/0026549) discloses information processing system includes a plurality of data processing apparatuses and an information processing apparatus. The information processing apparatus includes a first generation unit configured to generate first identification information, a first storage processing unit configured to store the first identification information, a first reception unit configured to receive second identification information, a first transmission unit configured to add the second identification information, thereby transmitting the first data, and a second storage processing unit configured to store an execution information item. The data processing apparatus includes a second reception unit configured to receive the first data, a second generation unit configured to generate the second identification information, an execution unit configured to perform the process on the first data, and a second  “obtaining information about the image forming apparatus via a network, wherein the obtainment is triggered by a predetermined user instruction via a screen displayed by the file generating application; and displaying a print setting screen based on the obtained information, wherein the displayed print setting screen is used for receiving user instructions for setting the print setting values.”
Further, the next closest prior art Kanamori (US 2015/0178031) discloses When causing a printing apparatus to execute printing via a server apparatus, a print job is transmitted to the server apparatus. When acquiring a print setting set in the server apparatus or the printing apparatus, a setting job concerning the print setting is transmitted to the server apparatus. In accordance with transmission of the print job or the setting job, the status of printing by the printing apparatus based on the print job or the print setting corresponding to the setting job is acquired from the server apparatus as the status of the printing apparatus. The print environment of the server apparatus is determined based on the acquired status, (Para 0040-0241). However, Kanamori does not disclose in the affirmative, “obtaining information about the image forming apparatus via a network, wherein the obtainment is triggered by a predetermined user instruction via a screen displayed by the file generating application; and displaying a print setting screen based on the obtained information, wherein the displayed print setting screen is used for receiving user instructions for setting the print setting values.”
“obtaining information about the image forming apparatus via a network, wherein the obtainment is triggered by a predetermined user instruction via a screen displayed by the file generating application; and displaying a print setting screen based on the obtained information, wherein the displayed print setting screen is used for receiving user instructions for setting the print setting values.”
Therefore, the prior arts Masuda, Kanamori and Ignatowicz et al alone or in combination do not render obvious in include the claimed feature in the affirmative, “obtaining information about the image forming apparatus via a network, wherein the obtainment is triggered by a predetermined user instruction via a screen displayed by the file generating application; and displaying a print setting screen based on the obtained information, wherein the displayed print setting screen is used for receiving user instructions for setting the print setting values.”

Regarding independent claim 35, the closest prior art, Masuda (US 2017/0026549) discloses information processing system includes a plurality of data processing apparatuses and an information processing apparatus. The information processing apparatus includes a first generation unit configured to generate first identification information, a first storage processing unit configured to store the first identification information, a first reception unit configured to receive second identification information, a first transmission unit configured to add the second identification information, thereby transmitting the first data, and a second storage processing unit configured to store an execution information item. The data processing apparatus includes a second reception unit configured to receive the first data, a second generation unit configured to generate the second identification information, an execution unit configured to perform the process on the first data, and a second transmission unit configured to transmit the first identification information with the execution information item to the information processing apparatus, (Para 0077-0322). However, Masuda does not disclose in the affirmative, “obtaining information about the image forming apparatus via a network by the print setting application, wherein the obtainment is triggered by a predetermined user instruction via a screen displayed by the file generating application; and displaying the print setting screen based on the obtained information, wherein the displayed print setting screen is used for receiving user instructions for setting the print setting values.”
Further, the next closest prior art Kanamori (US 2015/0178031) discloses When causing a printing apparatus to execute printing via a server apparatus, a print job is transmitted to the server apparatus. When acquiring a print setting set in the server apparatus or the printing apparatus, a setting job concerning the print setting is transmitted to the server apparatus. In accordance with transmission of the print job or the setting job, the status of printing by the printing apparatus based on the print job or the print setting corresponding to the setting job is acquired from the server apparatus as the status of the printing apparatus. The print environment of the server apparatus is determined based on the acquired status, (Para 0040-0241). However, Kanamori does not disclose in the affirmative, “obtaining information about the image forming apparatus via a network by the print setting application, wherein the obtainment is triggered by a predetermined user instruction via a screen displayed by the file generating application; and displaying the print setting screen based on the obtained information, wherein the displayed print setting screen is used for receiving user instructions for setting the print setting values.”
Finally, the next closest prior art Ignatowicz et al (US 2017/0161289) discloses Systems, methods, apparatus, computer program code and means to improve data exchange with a remote client device are provided. In some embodiments, a back end application server may receive from the remote computer a first set of parameters. The server may automatically identify an initial set of values based on the first set of parameters and historic interaction information and render an initial display on the “obtaining information about the image forming apparatus via a network by the print setting application, wherein the obtainment is triggered by a predetermined user instruction via a screen displayed by the file generating application; and displaying the print setting screen based on the obtained information, wherein the displayed print setting screen is used for receiving user instructions for setting the print setting values.”
Therefore, the prior arts Masuda, Kanamori and Ignatowicz et al alone or in combination do not render obvious in include the claimed feature in the affirmative, “obtaining information about the image forming apparatus via a network by the print setting application, wherein the obtainment is triggered by a predetermined user instruction via a screen displayed by the file generating application; and displaying the print setting screen based on the obtained information, wherein the displayed print setting screen is used for receiving user instructions for setting the print setting values.”

Regarding independent claim 46, the closest prior art, Masuda (US 2017/0026549) discloses information processing system includes a plurality of data  “execute a print setting application for providing print setting values to be included in the print data. wherein the print setting application executed by the controller obtains information about the image forming apparatus via a network, wherein the obtainment is triggered by a predetermined user instruction via a screen displayed by the file generating application, and displays a print setting screen based on the obtained information, wherein the displayed print setting screen is used for receiving user instructions for setting print setting values.”
Further, the next closest prior art Kanamori (US 2015/0178031) discloses When causing a printing apparatus to execute printing via a server apparatus, a print job is transmitted to the server apparatus. When acquiring a print setting set in the server “execute a print setting application for providing print setting values to be included in the print data. wherein the print setting application executed by the controller obtains information about the image forming apparatus via a network, wherein the obtainment is triggered by a predetermined user instruction via a screen displayed by the file generating application, and displays a print setting screen based on the obtained information, wherein the displayed print setting screen is used for receiving user instructions for setting print setting values.”
Finally, the next closest prior art Ignatowicz et al (US 2017/0161289) discloses Systems, methods, apparatus, computer program code and means to improve data exchange with a remote client device are provided. In some embodiments, a back end application server may receive from the remote computer a first set of parameters. The server may automatically identify an initial set of values based on the first set of parameters and historic interaction information and render an initial display on the remote computer including information about the initial set of values. The server may then receive a recommendation request including a second set of parameters and automatically exchange information with a cloud-based advanced data analytics “execute a print setting application for providing print setting values to be included in the print data. wherein the print setting application executed by the controller obtains information about the image forming apparatus via a network, wherein the obtainment is triggered by a predetermined user instruction via a screen displayed by the file generating application, and displays a print setting screen based on the obtained information, wherein the displayed print setting screen is used for receiving user instructions for setting print setting values.”
Therefore, the prior arts Masuda, Kanamori and Ignatowicz et al alone or in combination do not render obvious in include the claimed feature in the affirmative, “execute a print setting application for providing print setting values to be included in the print data. wherein the print setting application executed by the controller obtains information about the image forming apparatus via a network, wherein the obtainment is triggered by a predetermined user instruction via a screen displayed by the file generating application, and displays a print setting screen based on the obtained information, wherein the displayed print setting screen is used for receiving user instructions for setting print setting values.”

Dependent claims 11-12, 18-22, 25-34, 37-45 and 47-55 are allowed because of their dependency to claims 10, 23, 35 and 46 respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677